DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed instant application on March 19, 2020. Examiner has rejected instant claims under § 101 as not patent eligible because they are directed to an abstract idea without “significantly more.”    

Examiner’s Remarks



Prior Art: Prior art reference Verma (2016/0344770 A1) teaches generally a method and a system for identifying fraudulent emails where the identification is based on bigrams. Further, prior art reference Elkington (2014/0279739 A1) discloses generally that “the distance metric is calculated using a hybrid of both Euclidian distance  and edit/keyboard distances. The prior art references, however, fail to teach alone or in combination: “determining, for each bigram of the number of bigrams, a row distance and a column distance between the two consecutive characters of the bigram as positioned on a keyboard; calculating, for each bigram of the number of bigrams, a Euclidean distance between the two consecutive characters of the bigram based on the determined row and column distances; and determining a normalized distance based on the prefix length and an average of the Euclidean distances calculated for the number of bigrams in the prefix.” These limitations appear in independent claims 1 and 11. 

Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-10 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 11-20 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of identifying fraudulent emails associated with an electronic payment service. The creation of identifying fraudulent emails associated with an electronic payment service, as recited in the independent claims 1 and 11 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 10, which set forth or describe the recited abstract idea, are: “identifying each of a number of bigrams within the prefix, each bigram of the number of bigrams consisting of two consecutive characters of the prefix” (claims 1 and 11), “determining, for each bigram of the number of bigrams, a row distance and a column distance between the two consecutive characters of the bigram as positioned on a keyboard” (claims 1 and 11), “determining a normalized distance based on the prefix length and an average of the Euclidean distances calculated for the number of bigrams in the prefix; comparing the normalized distance with a value” (claims 1 and 11), and “classifying the email as suspicious or as not suspicious based at least in part on the comparing” (claims 1 and 11)   steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 11 recite additional limitations: “one or more processors of a computing device” (claim 1) and “a memory coupled to the one or more processors and storing instructions” (claim 11). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving an email comprising a prefix including a number of characters and characterized by a prefix length indicative of the number of characters in the prefix” (claims 1 and 11) and “calculating, for each bigram of the number of bigrams, a Euclidean distance between the two consecutive characters of the bigram based on the determined row and column distances” (claims 1 and 11). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 11 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 11 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	









Step 2B of the Test: The additional elements of independent claims 1 and 11 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0031] The non-transitory processor-readable storage medium may include random- access memory (RAM) such as synchronous dynamic random-access memory (SDRAM), read only memory (ROM), non-volatile random-access memory (NVRAM), electrically erasable programmable read-only memory (EEPROM), FLASH memory, other known storage media, and the like. The techniques additionally, or alternatively, may be realized at least in part by a processor-readable communication medium that carries or communicates code in the form of instructions or data structures and that can be accessed, read, and/or executed by a computer or other processor.

[0032] The various illustrative logical blocks, modules, circuits, and instructions described in connection with the implementations disclosed herein may be executed by one or more processors. The term "processor," as used herein may refer to any general-purpose processor, conventional processor, controller, microcontroller, and/or state machine capable of executing scripts or instructions of one or more software programs stored in memory.
 
This is a description of general-purpose computer. Further, the elements of receiving and calculating amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of receiving and calculating were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1 and 11 receive or transmit data over a network in a merely generic manner. Further, similarly to Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), the additional elements of independent claims 1 and 11 perform repetitive calculations. The courts have recognized receiving data, as well as performing repetitive calculations, functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 11 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 11 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-10 depend on independent claim 1; and dependent claims 12-20 depend on independent claim 11. The elements in dependent claims 2-10 and 12-20, which set forth or describe the abstract idea, are: “classifying the email comprises: classifying the email as suspicious when the normalized distance is less than the value; and classifying the email as not suspicious when the normalized distance is not less than the value” (claims 2 and 12 – further narrowing the abstract idea), “for each bigram of the number of bigrams, assigning an x-coordinate and a y-coordinate to each of the two consecutive characters in the bigram” (claims 3 and 13 – further narrowing the abstract idea), “calculating the row distance between the two consecutive characters of a respective bigram based on a difference between absolute values of the x-coordinates of the two consecutive characters of the respective bigram; and calculating the column distance between the two consecutive characters of the respective bigram based on a difference between absolute values of the y-coordinates of the two consecutive characters of the respective bigram” (claims 4 and 14 – insignificant extra solution activity), “creating a mapping between each of the characters in the prefix and a corresponding set of the x-coordinate and the y-coordinate” (claims 5 and 15 – further narrowing the abstract idea), “for each bigram: determining a weighted row distance by multiplying the row distance of the bigram by a first parameter; and determining a weighted column distance by multiplying the column distance of the bigram by a second parameter, wherein the Euclidean distance of the bigram is based on the weighted row distance, the weighted column distance, and the prefix length” (claims 6 and 16 – insignificant extra solution activity), “the Euclidean distance is calculated by taking a square root of a distance value based on a sum of the weighted row distance squared and the weighted column distance squared (claims 7 and 17 – further narrowing the abstract idea), “iteratively optimizing the first and second parameters using a machine learning classification model (claims 8 and 18 – further narrowing the abstract idea), “inferring a fraud level of the email based at least in part on the first and second optimized parameters (claims 9 and 19 – further narrowing the abstract idea), and “the machine learning classification model is based on at least one of a decision tree or a logistic regression” (claims 10 and 20 – further narrowing the abstract idea)  . 
Conclusion of Dependent Claims Analysis: Dependent claims 2-10 and 12-20 do not correct the deficiencies of independent claims 1 and 11 and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Piotr Switalski and Mateusz Kopowka. Machine Learning Methods in E-mail Spam Classification. Studia Informatica. Systems and Information Technology. Nr 1-2 (23). (2019).













Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691